Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN CLAIM 15, Line 11, please replace “(b)” with --(ii)--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed over the prior art of record.  Regarding claims 1 and 10, the current invention teaches a magnetoresistive device having “a spin Hall channel region extending at least partially around a sidewall of at least the magnetically free region; and an insulator region extending around a portion of the sidewall such that (a) the insulator region contacts a first portion of the sidewall and (b) the spin Hall channel region contacts a second portion of the sidewall.”  Regarding claim 15, the current invention teaches a method of fabricating a magnetoresistive device, comprising: “(d) after step (c), etching at least a portion of the deposited insulator to expose a portion of the sidewall; and (e) after step (d), depositing a spin Hall material such that (i) the insulator contacts 
The insulator region separates the spin Hall channel region, that is, the spin Hall channel region is discontinuous between the insulator region and an encapsulant, so the writing current flows through the spin Hall channel path (non-discontinuous path) from one electrode to another electrode.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nagel et al., Deshpande et al., Aggarwal et al., Mudivarthi et al., and Kajiyama teach MTJ device, but do not teach the “insulator region extending around a portion of the sidewall...” as taught by the current invention.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/            Primary Examiner, Art Unit 2833